***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. JAYEVON BLAINE
                 (SC 20087)
     Palmer, McDonald, D’Auria, Mullins, Ecker and Vertefeuille, Js.

                                   Syllabus

Convicted of the crime of conspiracy to commit robbery in the first degree
   in connection with his involvement, along with that of four other cocon-
   spirators, in the shooting death of a drug dealer, the defendant appealed
   to the Appellate Court, claiming, inter alia, that the trial court’s failure
   to instruct the jury on the requisite intent necessary to find him guilty
   of that offense constituted plain error. The trial court had instructed
   the jury on the elements of the substantive crime of robbery in the
   first degree, including the element that one or more participants in the
   robbery be armed with a deadly weapon, and that, to find the defendant
   guilty of conspiracy, it had to find that the defendant specifically
   intended to commit the substantive crime. On appeal, the defendant
   claimed that the court’s instructions were plainly erroneous because
   they relieved the state of its burden of proving, as required by State v.
   Pond (138 Conn. App. 228), that he specifically intended that every
   element of the conspired offense be accomplished because the court
   did not expressly instruct the jury that, to return a guilty verdict, it must
   find that he had agreed and specifically intended that he or one of his
   coconspirators would be armed with a deadly weapon. The Appellate
   Court affirmed the judgment of conviction, concluding, inter alia, that
   the defendant implicitly had waived his unpreserved claim of instruc-
   tional error and, therefore, was not entitled to relief under the plain
   error doctrine. Thereafter, this court granted the defendant’s petition
   for certification to appeal and remanded the case to the Appellate Court
   with direction to reconsider the defendant’s plain error claim in light
   of this court’s decision in State v. McClain (324 Conn. 802), which
   held that an implicit waiver does not foreclose appellate review of
   unpreserved claims of instructional error under the plain error doctrine.
   On remand, the Appellate Court again affirmed the judgment of convic-
   tion, concluding that the defendant had failed to establish that an obvious
   error had occurred or that a manifest injustice would result from failing
   to reverse his conviction. On the granting of certification, the defendant
   appealed to this court. Held that the defendant could not prevail on his
   claim that the trial court committed plain error by failing to instruct
   the jury that, to find the defendant guilty of conspiracy to commit
   robbery in the first degree, it had to find that he intended and specifically
   agreed that he or another participant in the robbery would be armed
   with a deadly weapon; although it is the better practice for the trial
   court to instruct the jury in direct terms that the defendant must have
   specifically intended each element of the offense, this court could not
   conclude that the trial court committed an error so clear or obvious as
   to necessitate reversal because, when read as a whole, the jury charge,
   which instructed the jury on the intent requirement for conspiracy to
   commit robbery in the first degree and set forth the elements of the
   substantive crime of first degree robbery, was sufficient to guide the
   jury to a correct verdict and logically required the jury to find that
   the defendant had agreed and specifically intended that he or another
   participant in the robbery would be armed with a deadly weapon.
       Argued September 23—officially released December 31, 2019

                             Procedural History

  Substitute information charging the defendant with
the crimes of murder, felony murder, attempt to commit
robbery in the first degree, and conspiracy to commit
robbery in the first degree, brought to the Superior
Court in the judicial district of Fairfield and tried to
the jury before Kahn, J.; verdict and judgment of guilty
of conspiracy to commit robbery in the first degree,
from which the defendant appealed to the Appellate
Court, Beach, Sheldon and Prescott, Js., which affirmed
the trial court’s judgment; thereafter, this court granted
the defendant’s petition for certification to appeal and
remanded the case to the Appellate Court for consider-
ation of the defendant’s claim of plain error; subse-
quently, the Appellate Court, Sheldon, Prescott and
Beach, Js., affirmed the trial court’s judgment, and the
defendant, on the granting of certification, appealed to
this court. Affirmed.
  Katherine C. Essington, assigned counsel, for the
appellant (defendant).
  Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and Howard S. Stein, senior assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   ECKER, J. The sole issue in this certified appeal is
whether the defendant’s conviction of conspiracy to
commit robbery in the first degree in violation of Gen-
eral Statutes §§ 53a-48 and 53a-134 (a) (2) should be
reversed under the plain error doctrine due to an alleged
error in the trial court’s jury instructions. The defen-
dant, Jayevon Blaine, contends that the trial court
improperly failed to instruct the jury on an essential
element of the crime as required by State v. Pond, 138
Conn. App. 228, 238–39, 50 A.3d 950 (2012), aff’d, 315
Conn. 451, 108 A.3d 1083 (2015), namely, that he agreed
and specifically intended that he or another participant
in the robbery would be ‘‘armed with a deadly weapon
. . . .’’ General Statutes § 53a-134 (a) (2). The Appellate
Court held that there was no ‘‘obvious and undebatable
error’’ in the trial court’s jury instructions because the
relevant instructions ‘‘logically required the jury to find
that the defendant had agreed that a participant would
be armed with a deadly weapon.’’ State v. Blaine, 179
Conn. App. 499, 510, 180 A.3d 622 (2018). The Appellate
Court also held that, even if the instructions were erro-
neous, there was no manifest injustice necessitating
reversal of the defendant’s conviction because ‘‘[e]very
witness who testified that the agreement existed also
testified that use of a weapon was contemplated.’’ Id.,
511. We affirm the judgment of the Appellate Court.
  The jury reasonably could have found the following
facts. On September 6, 2009, Jihad Clemons and Craig
Waddell devised a plan to rob a drug dealer named
Robert Taylor of his money, drugs, cell phone, and
car. They discussed their plan with their friends, Hank
Palmer and Michael Lomax, both of whom agreed to
participate. At some point, Lomax, Clemons, and Wad-
dell went to the home of another friend, DeAndre
Harper, to inquire whether he wanted to join them in
the robbery. Harper declined the invitation, but the
defendant, who is Harper’s cousin and who was living
with Harper at the time, agreed to participate.
  Clemons, Waddell, Palmer, Lomax, and the defendant
decided to use a nine millimeter handgun to accomplish
the robbery. Clemons called Taylor and arranged a
meeting near the Blackham School in Bridgeport, pur-
portedly to purchase marijuana. At around 9 p.m.,
Lomax drove Waddell, Palmer, and the defendant1 in
Lomax’ white Honda to wait for Taylor near the Black-
ham School.
   Taylor arrived at the Blackham School with the vic-
tim, Kevin Soler, and the victim’s girlfriend, Priscilla
LaBoy. It was very dark that night, and the three waited
in the car until they saw someone dressed in dark cloth-
ing and a hoodie approaching. The victim exited the
car to conduct the drug transaction on Taylor’s behalf.
LaBoy heard the victim say that the two men knew
each other from a party, and the individual in the hoodie
then backed away and accused the victim of having a
gun. The victim responded that he was unarmed and
lifted up his shirt, at which point the individual in the
hoodie pulled out his own gun and shot the victim
multiple times at close range, killing him. The shooter
instructed LaBoy to get out of the car, and she complied.
Taylor also exited the car and began to run away. The
shooter chased after Taylor, firing his gun two more
times. LaBoy ran away from the scene of the shooting
but later returned, at which point she saw a white car
drive by and slow down as it passed by Taylor’s car
and the victim’s body.
  Two days later, at approximately 5:40 a.m., the police
arrived at the home of Harper and the defendant to
execute two arrest warrants unrelated to the events
in this case. They found the defendant, Harper, and
Harper’s younger brother sleeping in the same bed-
room. During a search of the bedroom, the police uncov-
ered two firearms from under the mattress on which
Harper and his brother had been sleeping. Later testing
revealed that one of those firearms had been used in
the fatal shooting of the victim.
   The defendant subsequently was arrested and
charged with the murder of Soler in violation of General
Statutes § 53a-54a (a), felony murder in violation of
General Statutes § 53a-54c, attempt to commit robbery
in the first degree in violation of General Statutes
§§ 53a-49 and 53a-134 (a) (2), and conspiracy to commit
robbery in the first degree in violation of §§ 53a-48 and
53a-134 (a) (2). Following a jury trial, at which the
defendant’s coconspirators Clemons, Waddell, Lomax,
and Palmer testified, the jury found the defendant not
guilty of the crimes of murder, felony murder, and
attempt to commit robbery in the first degree, but guilty
of the crime of conspiracy to commit robbery in the
first degree. The trial court rendered judgment in accor-
dance with the jury’s verdict and sentenced the defen-
dant to a term of imprisonment of twenty years, execu-
tion suspended after fifteen years, followed by five
years of probation.
  The Appellate Court affirmed the defendant’s judg-
ment of conviction. State v. Blaine, 168 Conn. App. 505,
507, 147 A.3d 1044 (2016). The Appellate Court held
that (1) the evidence was sufficient to support the defen-
dant’s conviction of conspiracy to commit robbery in
the first degree; id., 510; (2) the trial court’s denial of
the defendant’s request for a jury instruction on third-
party culpability was harmless; id., 517; and (3) the
defendant implicitly waived his claim that the trial court
had failed to instruct the jury on the essential element
of intent pursuant to State v. Pond, supra, 138 Conn.
App. 228, and, therefore, that the defendant was not
entitled to relief under State v. Golding, 213 Conn. 233,
239–40, 567 A.2d 823 (1989), the plain error doctrine,
or the court’s supervisory authority. See State v. Blaine,
supra, 168 Conn. App. 518–19 and n.5. We granted the
defendant’s petition for certification to appeal, limited
to his claim of plain error, and we remanded the case
to the Appellate Court with direction to reconsider the
defendant’s plain error claim in light of State v. McClain,
324 Conn. 802, 815, 155 A.3d 209 (2017), in which we
held that an implied waiver of a claim of instructional
error does not preclude appellate relief under the plain
error doctrine. See State v. Blaine, 325 Conn. 918, 918–
19, 163 A.3d 618 (2017). On remand, the Appellate Court
again affirmed the defendant’s judgment of conviction,
concluding that there was no obvious error or manifest
injustice. State v. Blaine, supra, 179 Conn. App. 511.
This certified appeal followed.2
   The defendant contends that the trial court’s jury
instructions on conspiracy to commit robbery in the
first degree were plainly erroneous because they omit-
ted an essential element of the crime, namely, that the
defendant agreed and specifically intended that he or
another participant in the robbery would be armed with
a deadly weapon. Because the omission of an essential
element of the crime implicates the defendant’s right
to due process of law under the fourteenth amendment
to the United States constitution, the defendant argues
that the state bears the burden to establish beyond a
reasonable doubt that there was no reasonable possibil-
ity that the jury was misled by the claimed instructional
error. The state cannot meet this burden, the defendant
contends, in light of what he characterizes as the jury’s
inconsistent verdict and the conflicting evidence
regarding the shooter’s identity. The defendant argues
that the proper remedy for the alleged error is to modify
the judgment pursuant to State v. Greene, 274 Conn.
134, 160–62, 874 A.2d 750 (2005), cert. denied, 548 U.S.
926, 126 S. Ct. 2981, 165 L. Ed. 2d 988 (2006), to reflect
a conviction of the lesser included offense of conspiracy
to commit robbery in the third degree pursuant to Gen-
eral Statutes § 53a-136, which does not include the
deadly weapon element.
   The state responds that there was no plain error
in the trial court’s jury instructions because the law
governing the intent necessary to commit conspiracy
was unsettled at the time of the defendant’s trial, point-
ing out that the Appellate Court’s decision in Pond was
not unanimous and review of that decision was pending
in this court while the present case was being tried.
See State v. Pond, supra, 138 Conn. App. 239 (Borden,
J., concurring) (identifying ‘‘an anomaly in [this court’s]
interpretation of the conspiracy section of the Penal
Code that [this court] may wish to revisit’’). The state
also contends that, even if Pond is applicable, the Appel-
late Court correctly concluded that ‘‘the jury instruc-
tions in this case were not so clearly and obviously
wrong that they rose to the level of ‘plain error.’ ’’ In
any event, the state argues that any error in the jury
instructions was harmless, regardless of the standard
of review applied, because every coconspirator testified
that the conspiracy included an express agreement to
use a deadly weapon to accomplish the robbery. Lastly,
with respect to the proper remedy, the state contends
that, if this court determines that there is plain error
necessitating reversal of the defendant’s conviction, the
appropriate remedy is not a modified judgment but a
new trial before a properly instructed jury. See State
v. Pond, supra, 315 Conn. 489.
   Our review of the Appellate Court’s decision whether
to reverse a judgment under the plain error doctrine is
subject to plenary review. See, e.g., State v. Sanchez,
308 Conn. 64, 80, 60 A.3d 271 (2013). ‘‘[The plain error]
doctrine, codified at Practice Book § 60-5, is an extraor-
dinary remedy used by appellate courts to rectify errors
committed at trial that, although unpreserved, are of
such monumental proportion that they threaten to
erode our system of justice and work a serious and
manifest injustice on the aggrieved party.’’ (Internal
quotation marks omitted.) Id., 76–77. ‘‘It is axiomatic
that, [t]he plain error doctrine . . . is not . . . a rule
of reviewability. It is a rule of reversibility. That is, it
is a doctrine that this court invokes in order to rectify
a trial court ruling that, although either not properly
preserved or never raised at all in the trial court, none-
theless requires reversal of the trial court’s judgment
. . . for reasons of policy. . . . Put another way, plain
error review is reserved for only the most egregious
errors. When an error of such a magnitude exists, it
necessitates reversal.’’ (Citation omitted; internal quota-
tion marks omitted.) State v. McClain, supra, 324
Conn. 813–14.
   ‘‘An appellate court addressing a claim of plain error
first must determine if the error is indeed plain in the
sense that it is patent [or] readily discernable on the
face of a factually adequate record, [and] also . . .
obvious in the sense of not debatable. . . . This deter-
mination clearly requires a review of the plain error
claim presented in light of the record.
   ‘‘Although a complete record and an obvious error
are prerequisites for plain error review, they are not,
of themselves, sufficient for its application. . . . [I]n
addition to examining the patent nature of the error,
the reviewing court must examine that error for the
grievousness of its consequences in order to determine
whether reversal under the plain error doctrine is appro-
priate. A party cannot prevail under plain error unless
it has demonstrated that the failure to grant relief will
result in manifest injustice.’’ (Internal quotation marks
omitted.) State v. Sanchez, supra, 308 Conn. 77. Thus,
the plain error doctrine has two prongs, under which
the defendant must establish that (1) there was ‘‘an
obvious and readily discernable error,’’ and (2) that
error ‘‘was so harmful or prejudicial that it resulted in
manifest injustice.’’ State v. Jamison, 320 Conn. 589,
598–99, 134 A.3d 560 (2016); see also State v. Sanchez,
supra, 78 (describing ‘‘the two-pronged nature of the
plain error doctrine,’’ which requires defendant to dem-
onstrate ‘‘that the claimed error is both so clear and so
harmful that a failure to reverse the judgment would
result in manifest injustice’’ [emphasis in original; inter-
nal quotation marks omitted]).
   The defendant contends that the trial court’s jury
instructions were erroneous pursuant to State v. Pond,
supra, 138 Conn. App. 228,3 in which the Appellate Court
held that ‘‘the specific intent required by the conspiracy
statute requires specific intent to bring about all of the
elements of the conspired offense, even those that do
not by themselves carry a specific intent with them.’’
(Emphasis in original.) Id., 234. ‘‘[I]n order to prove the
defendant guilty of conspiracy to commit robbery in
the second degree in violation of [General Statutes]
§ 53a-135 (a) (2),’’ the Appellate Court reasoned, ‘‘the
state needed to prove that he and his coconspirator
specifically had an agreement to display a deadly
weapon or dangerous instrument and that the defendant
had the specific intent that such a weapon or instrument
would be displayed.’’ Id. The jury instruction at issue
in Pond informed the jury that the defendant must have
had the specific intent ‘‘to commit a larceny when he
entered into the agreement’’; (emphasis added; internal
quotation marks omitted) id., 237; and was constitution-
ally defective because it ‘‘did not tell the jury that the
state was required to prove that the defendant specifi-
cally intended that, in the course of the robbery, what
was represented to be a deadly weapon or dangerous
instrument would be used or displayed.’’ Id., 238–39.
Therefore, the Appellate Court reversed the defendant’s
judgment of conviction and remanded the case for a
new trial. Id., 239.
   On appeal to this court, we agreed that, ‘‘to be con-
victed of conspiracy, a defendant must specifically
intend that every element of the planned offense be
accomplished, even an element that itself carries no
specific intent requirement.’’ State v. Pond, supra, 315
Conn. 453. Because the state did not challenge the
Appellate Court’s determination that the trial court’s
jury instructions failed to inform adequately the jury
that ‘‘the state must prove that the defendant specifi-
cally agreed that there would be the display or threat-
ened use of what was represented as a deadly weapon
or dangerous object during the robbery or immediate
flight therefrom,’’ we affirmed the judgment of the
Appellate Court reversing the defendant’s conviction
and remanded the case for ‘‘a new trial before a properly
instructed jury.’’ Id., 489.
   As applied to the present case, Pond holds that, to
convict the defendant of conspiracy to commit robbery
in the first degree in violation of §§ 53a-48 and 53a-134
(a) (2), the state bore the burden to prove, beyond a
reasonable doubt, that the defendant agreed and specifi-
cally intended that he or another participant in the
robbery would be ‘‘armed with a deadly weapon’’ during
the commission of the robbery or immediate flight
therefrom. General Statutes § 53a-134 (a) (2). To deter-
mine whether the trial court committed plain error in
instructing the jury on the specific intent element of
this offense, we must examine the trial court’s jury
instructions, mindful that, ‘‘[i]n determining whether a
jury instruction is improper, the charge . . . is not to
be critically dissected for the purpose of discovering
possible inaccuracies of statement, but it is to be consid-
ered rather as to its probable effect [on] the jury in
guiding [it] to a correct verdict in the case.’’ (Internal
quotation marks omitted.) State v. Carrion, 313 Conn.
823, 845, 100 A.3d 361 (2014). ‘‘It is well established
that a defendant is entitled to have the jury correctly
and adequately instructed on the pertinent principles
of substantive law. . . . Moreover, [i]f justice is to be
done . . . it is of paramount importance that the
court’s instructions be clear, accurate, complete and
comprehensible, particularly with respect to the essen-
tial elements of the alleged crime. . . . Nevertheless,
[t]he charge is to be read as a whole and individual
instructions are not to be judged in artificial isolation
from the overall charge. . . . In reviewing the charge
as a whole, [the] instructions need not be perfect, as
long as they are legally correct, adapted to the issues
and sufficient for the jury’s guidance. . . . The test to
be applied to any part of a charge is whether the charge
considered as a whole presents the case to the jury so
that no injustice will result.’’ (Citations omitted; internal
quotation marks omitted.) State v. Singleton, 292 Conn.
734, 768–69, 974 A.2d 679 (2009).
   We must consider the trial court’s jury instructions
as a whole, and, therefore, we begin our review with
the trial court’s explanation of the essential elements
of the crime underlying the conspiracy—robbery in the
first degree. The trial court, quoting § 53a-134 (a) (2),
informed the jury that ‘‘[a] person is guilty of robbery
in the first degree when, in the course of the commission
of the crime of robbery or of immediate flight therefrom,
he or another participant in the crime is armed with a
deadly weapon.’’ The trial court then instructed the
jury that robbery in the first degree has three essential
elements: ‘‘The first element is that the defendant com-
mitted a robbery. Simple robbery is defined in [General
Statutes §] 53a-133 as a larceny committed with the
use of or threatened use of physical force. The gist of
robbery, then, is the commission of a larceny by the
use of physical force or the threat of immediate use of
physical force. . . .
  ‘‘Element two, use of physical force. The [second]
element is that the larceny was accomplished by the
use . . . or threatened use of physical force. Physical
force means the external physical power over the per-
son, which can be effected by hand or foot or another
part of the defendant’s body applied to the other per-
son’s body or applied by. . . an implement, projectile
or weapon. . . .
  ‘‘Element three, additional factor. The third element
of robbery in the first degree is that, [in] the course of
the commission of the robbery or immediate flight from
the crime, the defendant or another participant in the
crime was armed with a deadly weapon. . . .
   ‘‘Immediate flight means that it occurred so close in
point of . . . time to the commission of the robbery
[so] as to become part of the robbery. The law does
not require that the weapon be used or employed for
any particular purpose or object. If any person . . .
who participated in the crime was armed with a deadly
weapon or threatened the use of what he represented by
words or conduct to be a pistol, revolver, rifle, shotgun,
machine gun or other firearm while in the immediate
flight from the crime, then all participants in the robbery
could be just as guilty of first degree robbery as if they
had themselves actually done so.’’
  In its instructions regarding the crime of conspiracy
to commit robbery in the first degree, the trial court,
quoting § 53a-48 (a), advised the jury that ‘‘[a] person is
guilty of conspiracy when, with the intent that conduct
constituting [a] crime be performed, he agrees with one
or more persons to engage in or cause the performance
of such conduct, and any one of them commits an overt
act in pursuance of such conspiracy.
  ‘‘To constitute the crime of conspiracy, the state must
prove the following elements beyond a reasonable
doubt: (1) there was an agreement between the defen-
dant and one or more persons to engage in conduct
constituting the crime of robbery in the first degree;
(2) there was an overt act in furtherance of the subject
of the agreement by any one of those persons; and (3)
the defendant specifically intended to commit the crime
of robbery in the first degree.’’
   The trial court expounded on the first element of
conspiracy, the existence of an agreement between the
defendant and one or more other persons, by explaining
that ‘‘[i]t is not necessary for the state to prove that
there was a formal or express agreement between them.
It is sufficient to show that the parties knowingly
engaged in a mutual plan to do a criminal act. . . .
Therefore, in order to convict the defendant on the
charge contained in the information, the first element
that the state must prove beyond a reasonable doubt
is that the defendant entered into an agreement with at
least one other person to engage in conduct constituting
robbery in the first degree.’’
  With respect to the third element of conspiracy, crimi-
nal intent, the court explained: ‘‘The third element is
that the defendant had the intent to commit robbery in
the first degree. The defendant must have had specific
intent. The defendant may not be found guilty unless
the state has proved beyond a reasonable doubt that
he specifically intended to commit robbery in the first
degree when he entered into the agreement.
   ‘‘Specific intent is the intent to achieve a specific
result. A person acts intentionally with respect to a
result when his conscious objective is to cause such
result. What the defendant intended is a question of
fact for you to determine. What a person’s intention
was is usually a matter to be determined by inference.
No person is able to testify that he looked into another’s
mind and saw therein a certain knowledge or a certain
purpose or intention to do harm to another. Because
direct evidence of . . . the defendant’s state of mind
is rarely available, intent is generally proved by circum-
stantial evidence. The only way a jury can ordinarily
determine what a person’s intention was at any given
time is by determining what the person’s conduct was
and what the circumstances were surrounding that con-
duct and, from that, infer what his intention was. To
draw such an inference is the proper function of a jury,
provided, of course, that the inference drawn complies
with the standards for inferences as explained in con-
nection with my instruction on circumstantial evi-
dence. . . .
  ‘‘Conclusion. In summary, the state must prove
beyond a reasonable doubt that (1) the defendant had
an agreement with one or more persons to commit
robbery in the first degree, (2) at least one of the cocon-
spirators did an overt act in furtherance of the conspir-
acy, and (3) the defendant specifically intended to com-
mit robbery in the first degree.’’
   The foregoing instructions adequately informed the
jury that, to find the defendant guilty of the crime of
conspiracy to commit robbery in the first degree, it must
find that the defendant agreed ‘‘to engage in conduct
constituting the crime of robbery in the first degree’’
and ‘‘specifically intended to commit [the crime of]
robbery in the first degree,’’ an essential element of
which is that the defendant or a participant to the crime
be armed with a deadly weapon. (Emphasis added.)
The trial court explained that ‘‘[s]pecific intent is the
intent to achieve a specific result,’’ and ‘‘[t]he defendant
may not be found guilty unless the state has proved
beyond a reasonable doubt that he specifically intended
to commit robbery in the first degree when he entered
into the agreement.’’ As the Appellate Court aptly
observed, the trial court ‘‘did not expressly limit the
requirement of specific intent to fewer than all the ele-
ments of the substantive crime,’’ and, therefore, ‘‘the
instruction logically required the jury to find that the
defendant had agreed that a participant would be armed
with a deadly weapon.’’ State v. Blaine, supra, 179 Conn.
App. 510. This is in stark contrast to the jury instruction
found to be constitutionally defective in Pond, which
permitted the jury to find the defendant guilty of con-
spiracy to commit robbery in the second degree if the
defendant ‘‘specifically intended to commit a larceny’’;
State v. Pond, supra, 138 Conn. App. 237; and, thus,
omitted the essential element of specific intent ‘‘that,
in the course of the robbery, what was represented to
be a deadly weapon or dangerous instrument would be
used or displayed.’’ Id., 238–39.
   The defendant contends that the jury instructions
were flawed because they ‘‘did not apply the specific
intent requirement for conspiracy to the weapon ele-
ment of first degree robbery anywhere in [the] charge
or instruct the jury that [the defendant] had to agree
that one of the participants would be armed with a
deadly weapon to be convicted of conspiracy to commit
first degree robbery . . . .’’ Although the better prac-
tice is to instruct the jury in direct terms that the defen-
dant must specifically have intended that he or another
participant in the robbery be ‘‘armed with a deadly
weapon’’ during the commission of the robbery or
immediate flight therefrom,4 it is clear to us that the
jury instructions in the present case provided the jury
with adequate guidance.
  Because we conclude that the trial court’s jury
instructions, when viewed as a whole, were sufficient
to guide the jury in arriving at its verdict, we can per-
ceive no ‘‘clear, obvious and indisputable [error] as to
warrant the extraordinary remedy of reversal.’’5 (Inter-
nal quotation marks omitted.) State v. Darryl W., 303
Conn. 353, 373, 33 A.3d 239 (2012); see State v. Moon,
192 Conn. App. 68, 100, 217 A.3d 668 (2019) (distinguish-
ing Pond and finding no plain error in trial court’s jury
instruction on conspiracy to commit robbery in first
degree because ‘‘the court made clear that the defen-
dant had to intend for a participant in the crime to use
a deadly weapon when it stated that the intent required
for conspiracy to commit robbery in the first degree is
the intent to agree to commit the underlying crime of
robbery in the first degree’’); State v. Louis, 163 Conn.
App. 55, 73, 134 A.3d 648 (holding that ‘‘the court prop-
erly instructed the jury with respect to the conspiracy
charges lodged against the defendant in conformity with
State v. Pond, supra, 315 Conn. 454’’ because ‘‘[t]he
court instructed the jury with respect to robbery in
the first degree that the state had to prove that the
‘coconspirators understood a deadly weapon would be
carried by one of the participants’ ’’), cert. denied, 320
Conn. 929, 133 A.3d 461 (2016).
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
    At trial, Clemons, Waddell, Lomax, and Palmer all testified that Clemons
was not present at the robbery because he had been dropped off near his
home sometime prior to his 9 p.m. curfew.
  2
    We granted the defendant’s petition for certification to appeal from the
judgment of the Appellate Court, limited to the issue of whether ‘‘the Appel-
late Court properly conclude[d] that the trial court’s failure to instruct the
jury in accordance with State v. Pond, [supra, 315 Conn. 451], did not
constitute plain error.’’ State v. Blaine, 328 Conn. 917, 181 A.3d 566 (2018).
   3
     The defendant focuses primarily on the Appellate Court’s decision in
Pond because, at the time of the defendant’s trial, our decision affirming
the Appellate Court’s judgment had not yet been issued.
   4
     See Connecticut Criminal Jury Instructions 3.3-1, available at http://
www.jud.ct.gov/JI/Criminal/Criminal.pdf (last visited December 23, 2019).
   5
     Having determined that the defendant’s claim fails under the first prong
of the plain error doctrine, we need not reach the second prong, which
examines whether the ‘‘omission was so harmful or prejudicial that it
resulted in manifest injustice.’’ State v. Jamison, supra, 320 Conn. 599.